Citation Nr: 1620374	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  13-03 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from July 2005 to November 2005 and in the Army National Guard from January 2008 to January 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in June 2013.  A transcript of the proceedings has been associated with the record. 

In March 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In June 2013, the Veteran testified that his claimed right knee disorder was caused by a 2008 Humvee accident and heavy lifting in service.  In January 2010, the Veteran was afforded a VA examination and the VA examiner diagnosed right knee patellofemoral syndrome, but did not provide a nexus opinion.  

In March 2015, the Board remanded the appeal to afford the Veteran a VA examination to ascertain the nature and etiology of his claimed right knee disorder.  In June 2015, the Veteran was afforded a VA examination to determine the nature and etiology of his right knee disability.  The VA examiner opined that it was less likely than not that the Veteran's right knee condition was incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner elaborated that the Veteran had a normal range of motion and had normal x-rays in 2010.  The Board finds that this examination is inadequate.  The VA examiner failed to address the Veteran's in-service Humvee accident, his reports of continual pain since service, and the prior diagnosis of right knee patellofemoral syndrome.  Therefore, a remand is necessary to obtain an addendum opinion to address the nature and etiology of the Veteran's claimed right knee disability.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's VA claims file to the VA examiner who conducted the June 2015 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the nature and etiology of the Veteran's right knee disability.  The examiner must be given full access to the Veteran's complete VA electronic claims file for review, or in the alternative, the pertinent documents must be printed for the VA examiner to review.  

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner should address whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's right knee disability, to include right knee patellofemoral syndrome was incurred in service.  In rendering the opinion, the examiner is asked to consider the August 2008 in-service treatment record showing leg pain following the Veteran's Humvee accident, the Veteran's statements regarding continual pain since service, and the prior diagnosis of right knee patellofemoral syndrome.  The VA examiner is advised that the Veteran's statements are competent and credible.

The examiner must include in the examination report the rationale for any opinion expressed.  

2.  When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




